       Case 5:20-cv-02299-EGS Document 65 Filed 07/22/20 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIBERTARIAN PARTY OF                       :
PENNSYLVANIA; THE                          :
CONSTITUTION PARTY OF                      :
PENNSYLVANIA; GREEN PARTY OF :
PENNSYLVANIA; STEVE SCHEETZ; :
KEVIN GAUGHEN; ALAN SMITH;                 :
TIMOTHY RUNKLE; BOB GOODRICH:
and JUSTIN MAGILL,                         :
                                           :
                  Plaintiffs,              :
                                           :
      v.                                   :     NO. 20-CV-02299
                                           :
TOM WOLF, in his official capacity of      :     JUDGE SMITH
Governor of the Commonwealth of            :
Pennsylvania; KATHY BOOCKVAR, in :               ELECTRONICALLY FILED
her official capacity as Secretary of the  :
Commonwealth of Pennsylvania; and          :
JONATHAN M. MARKS, in his official :
capacity as Deputy Secretary for Elections :
and Commissions,                           :
                                           :
                 Defendants.               :

     DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
      MOTION TO STAY AND INJUNCTION PENDING APPEAL

      Defendants Governor Tom Wolf, Secretary of the Commonwealth of

Pennsylvania Kathy Boockvar and Deputy Secretary for Elections and

Commissions Jonathan M. Marks, by and through their undersigned counsel,

hereby file this Memorandum of Law in Opposition to Plaintiffs’ Motion for Stay

and Injunction Pending Appeal.
        Case 5:20-cv-02299-EGS Document 65 Filed 07/22/20 Page 2 of 5




      Federal Rule of Civil Procedure 62(d) states that, “[w]hile an appeal is

pending from an interlocutory order or final judgment that grants, continues,

modifies, refuses, dissolves, or refuses to dissolve or modify an injunction, the

court may suspend, modify, restore, or grant an injunction on terms for bond or

other terms that secure the opposing party’s rights.” In determining whether to

grant an injunction pending appeal, courts consider four factors: (1) whether the

movant has made a strong showing that he is likely to succeed on the merits; (2)

whether the movant will suffer irreparable absent an injunction; (3) whether an

injunction will harm other parties interested in the proceeding; and (4) the public

interest. Hilton v. Braunskill, 481 U.S. 770, 776 (1987). The party seeking such

relief, however, bears a very high burden of persuasion. F.T.C. v. Equitable Res.,

Inc., No. 07–490, 2007 WL 1500046, at *1 (W.D. Pa. May 21, 2007).

      Plaintiffs have failed to meet the high burden to disturb this Court’s July 14,

2020 Memorandum Opinion. Indeed, the sole “new events” cited by Plaintiffs are

an executive order issued by Governor Wolf that did not impose stay-at-home

restrictions and a non-binding opinion from the Eastern District of Virginia

concerning the Virginia Election Code. (Pl.’s Br. in Supp. (ECF 61) at 4-6.)

Neither circumstance diminishes or in any way undermines the sound reasoning

and holding of this Court. Plaintiffs have again failed to demonstrate a likelihood

of success on the merits of their claims, that they will be irreparably harmed absent

                                          2
         Case 5:20-cv-02299-EGS Document 65 Filed 07/22/20 Page 3 of 5




an injunction or that an injunction favors the public interest. Nor are these “new

events” sufficient to disturb the status quo as the Third Circuit decides the merits

of Plaintiffs’ appeal on an expedited1 basis. See, e.g., Friends of Animals v.

Caldwell, No. 09-5349, 2010 WL 4723393, at *2 (E.D. Pa. Nov. 22, 2010)

(denying motion for injunction pending appeal “[g]iven the lack of any new facts

or change in controlling law, and for the same reasons set forth in our October 27,

2010, Memorandum Opinion”); Sanofi–Aventis U.S. LLC v. Sandoz, Inc., No. 07–

2762, 2009 WL 1968900, at * 2 (D.N.J. July 1, 2009) (denying motion for

injunction pending appeal where the arguments in support of a motion were

exactly the same arguments previously rejected). And, finally, to the extent

Plaintiffs are seeking a different mandatory injunction that “reduces the signature

requirement, and enjoins the Pennsylvania deadline of August 3, 2020 and

Pennsylvania’s in-person signature collection requirement,” (Br. in Supp of Mot.

for Stay at 3), they did not seek this relief in their Complaint or motion for

preliminary injunction and have not made the required strict showing to justify

such extraordinary relief pending appeal from the denial of their motion for

preliminary injunction.




   1
     By Order dated July 20, 2020, the U.S. Court of Appeals for the Third Circuit granted
Plaintiffs’ request for expedited consideration and set an expedited briefing schedule on
Plaintiffs’ appeal and the separate motion for stay which Plaintiffs filed in the Third Circuit. A
copy of the Order is attached as Exhibit “A.”
                                                 3
        Case 5:20-cv-02299-EGS Document 65 Filed 07/22/20 Page 4 of 5




      For the reasons set forth above, the Court should deny Plaintiffs’ Motion for

Stay and Injunction Pending Appeal.

                                      Respectfully submitted,

                                      /s/ Daniel T. Brier
                                      Daniel T. Brier
                                      Donna A. Walsh
                                      Richard L. Armezzani

                                      Attorneys for Defendants, Governor Tom
                                      Wolf, Secretary of the Commonwealth of
                                      Pennsylvania Kathy Boockvar and Deputy
                                      Secretary for Elections and Commissions
                                      Johnathan M. Marks

Myers Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
(570) 342-6100

Date: July 22, 2020




                                         4
        Case 5:20-cv-02299-EGS Document 65 Filed 07/22/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I, Daniel T. Brier, hereby certify that a true and correct copy of the foregoing

Memorandum of Law in Opposition to Motion To Stay Injunction Pending Appeal

was served upon the following counsel of record via the Court’s ECF system, on

this 22nd day of July 2020:


                          Drew Gray Miller, Esquire
                          Anderson & Labovitz, LLC
                          428 Forbes Avenue, Suite 1901
                          Pittsburgh, PA 15219

                          Mark R. Brown, Esquire
                          303 E. Broad Street
                          Columbus, OH 43215

                          Oliver B. Hall, Esquire
                          Center for Competitive Democracy
                          P.O. Box 21090
                          Washington, DC 20009

                          Clifford B. Levin, Esquire
                          Alex M. Lacey, Esquire
                          Dentons Cohen & Grigsby P.C.
                          625 Liberty Avenue
                          Pittsburgh, PA 15222-3152



                                              /s/ Daniel T. Brier
                                              Daniel T. Brier
